70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Wayne MONTGOMERY, a/k/a Shaka Macumba Zulu X,Plaintiff-Appellant,v.Michael B. MOORE;  Laurie Bessinger;  Vaughn Jackson,Captain;  John Does, Defendants-Appellees.
No. 95-7134.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 10, 1995.Decided Nov. 14, 1995.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CA-95-1198-CV-6-3AK)
D.S.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Michael Wayne Montgomery, Appellant Pro Se.  William Henry Davidson, II, Andrew Frederick Lindemann, ELLIS, LAWHORNE, DAVIDSON, SIMS, MORRISON & SOJOURNER, P.A., Columbia, South Carolina, for Appellees.
Before HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Affirmed in part and dismissed in part by unpublished per curiam opinion.
OPINION
PER CURIAM:


1
Michael Montgomery appeals from the district court's order denying his request for preliminary injunctive relief as well as his various pretrial motions filed in connection with his complaint filed under 42 U.S.C. Sec. 1983 (1988).  This court may exercise jurisdiction only over final orders under 28 U.S.C. Sec. 1291 (1988), and certain interlocutory orders.  28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  We find that the order here appealed is neither a final order nor an appealable interlocutory order or collateral order, except to the extent that it denies Montgomery's request for a preliminary injunction.  We find, however, that the district court committed no reversible error by denying injunctive relief.


2
We reject Montgomery's request to consider the propriety of the district court's refusal to remand this action to state court under the rubric of our mandamus powers, as there are no compelling circumstances which warrant the use of such power in this case.  See Three J Farms v. Alton Box Bd. Co., 609 F.2d 112, 115 (4th Cir.1979).  We also note that considerations of judicial economy cannot warrant consideration of the remand issue at this time, as that issue and the issue of injunctive relief are unrelated.  See Takeda v. Northwestern Nat'l Life Ins. Co., 765 F.2d 815, 818 (9th Cir.1985).


3
We therefore affirm that portion of the district court's order which denies Montgomery's request for preliminary injunctive relief, and dismiss the remainder of this appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART